J-S22043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.G., A MINOR                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: YORK COUNTY CHILDREN
AND YOUTH

                                                     No. 1922 MDA 2016


                Appeal from the Order Entered October 25, 2016
                 in the Court of Common Pleas of York County
               Juvenile Division at No.: CP-67-DP-0000220-2016


BEFORE: SHOGAN, J., MOULTON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED JULY 06, 2017

        York County Office of Children, Youth, and Families (“CYF”, “YCOCYF”,

or the “Agency”), appeals from the status review order entered on October

25, 2016, directing CYF, as a sanction for civil contempt of the trial court’s

August 16, 2016, order, to reimburse N.T.-C., (“Paternal Grandmother”), the

paternal grandmother of the subject child, K.G., (“Child”) (a female born in

2001), in the amount of $540 for the costs of an abortion Child underwent.

We vacate the order, insofar as it finds CYF in contempt, and imposes the

$540 sanction on CYF.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S22043-17


       On July 26, 2016, CYF filed a motion for emergency protective custody

with regard to Child after an alleged altercation between Child and her

mother, A.G.-S., (Mother), along a roadside.           On July 27, 2016, the trial

court entered an order placing Child in the protective custody of CYF.          A

master held a shelter care hearing on July 28, 2016. On August 3, 2016,

the trial court entered the master’s recommendation for shelter care and its

shelter care order, dated July 28, 2016.1

       In the meantime, on August 2, 2016, CYF filed a petition to adjudicate

Child dependent. On August 16, 2016, the trial court held a hearing on the

dependency petition.        CYF was represented by Attorney Kristina Bange.

Gilliam Woodward, the attorney appointed to serve as guardian ad litem

(“GAL”) for Child, was also present. Father and Mother were present in the

courtroom, as well.       CYF presented the testimony of Seth Reed, a police

officer for Hellam Township who responded to the call about the roadside

disturbance between Mother and Child on July 25, 2016. N.T., 8/16/16, at

13-14. CYF then presented the testimony of Kalene Leh, the caseworker for

CYF assigned to Child’s case.          Id. at 21-22.   Attorney Woodward cross-

examined both witnesses.

       At the close of the testimony, the trial court stated:


____________________________________________


1
  On August 10, 2016, the trial court again entered the July 27, 2016 order
for emergency protective custody of Child.



                                           -2-
J-S22043-17


     THE COURT: I do make the finding that the child is dependent as
     that term is defined by the [Juvenile Act, 42 Pa.C.S. § 6302].
     Based on the allegations outlined in the petition, we find that the
     evidence is credible, that there was some sort of altercation that
     occurred, that [F]ather has indicated that he is not a resource
     for his daughter.

     She has some delinquency matters pending in Lancaster County,
     and based on all the evidence presented, we do find that she is a
     dependent child. We do find that it is appropriate to have her
     placed with the paternal grandparents. They are interested in
     serving as foster parents and will complete appropriate
     paperwork in order to be approved.

     Goals shall be set forth and established for both parents. The
     primary goal will be reunification. We do make the concurrent
     goal of adoption. It is hoped that she can achieve reunification
     within a reasonable period of time, but the agency shall pursue
     other permanent goals. In the event that permanent legal
     custodianship is more appropriate, we can revisit that at the
     next review period – review hearing.

           We do direct that the family team meeting marked as
     Exhibit 1 will be incorporated into the record and that the agency
     assist the family in securing appropriate services for the child,
     noting that she is going to be residing in Lancaster County.

           We do authorize the GAL – the GAL to request and do
     direct the agency to schedule an evaluation for the child
     pursuant to 32 Pa.C.S.A. Section 31 – I’m sorry, 3201. [sic] [18
     Pa.C.S.A. § 3201 (Abortion Control Act)].

           A copy of this Order adjudicating the child dependent will
     be provided to all parties in court today. We remind the parents
     of their right to be represented by counsel.

     This matter will be reviewed every 90 days. They are entitled to
     counsel of their choosing. They are also entitled to file an appeal
     of this [c]ourt’s decision within 30 days of today’s date.

     Okay.

     Once you receive a copy of the Order, you can step out.


                                    -3-
J-S22043-17


           ATTORNEY BANGE: Your Honor, I didn’t hand up the
     Court-ordered services. I think it was referenced in the
     proposed order.

     THE COURT: Were there any changes to the Court-ordered
     services and conditions?

     We do incorporate the Court-ordered services and conditions
     attached hereto and the provisions contained therein.

     There is a change to the medical and educational rights.        It’s
     granted to the agency.

           Attorney Bange, I’ve granted medical and educational
     rights to the agency. We can revisit that at the next hearing.

N.T., 8/16/16, at 42-45 (emphasis added).

     On August 16, 2016, the trial court entered an adjudication finding

Child dependent, and an order of disposition, which provided as follows:

     AND NOW, this 16th day of August , 2016, after consideration of
     the petition presented by the York County Children and Youth
     Services Agency, it is ORDERED that the child is found, by clear
     and convincing evidence, to be a Dependent Child pursuant to
     the Pennsylvania Juvenile Act at 42 Pa.C.S. § 6302 ‘Dependent
     Child’.

     DEPENDENT CHILD PURSUANT TO

     (1) The child is without proper care or control, subsistence,
     education as required by law, or other care or control necessary
     for his physical, mental, or emotional health, or morals.

     FINDINGS OF FACT

     Findings of fact are as follows: The minor child, [K.G.,] is fifteen
     years of age, and had been residing with her mother, [A.G.-S].
     On July 25, 2015, York County Office of Children, Youth &
     Families was advised of a domestic dispute between the mother
     and the minor child in a motor vehicle. Allegations received
     were that the mother pulled the car off to the side of the road
     and physically assaulted the child. The mother allegedly left the

                                    -4-
J-S22043-17


     child along the roadside on the Route 30 Bridge between
     Lancaster County and York County.         York County Office of
     Children, Youth & Families attempted to implement a safety plan
     with the family, however, the situation escalated into a verbal
     altercation which resulted in the York City Police Department
     being dispatched to the home. The minor child was residing with
     the paternal grandmother, [N.T.-C.], in Lancaster County,
     Pennsylvania, throughout the school year and was spending the
     summer months with her mother and maternal grandmother.
     The minor child is currently on probation in Lancaster County,
     Pennsylvania, on a charge of Hindering Apprehension[,] which
     she received in May, 2014. On May 11, 2016, the minor child
     received three new charges through Lancaster County Juvenile
     Probation, two counts of Disorder [sic] [Co]nduct, and one count
     of Simple Assault. The child was placed on house arrest and an
     ankle monitor. The child cut off the ankle monitor and since that
     time has been residing with her mother in York County,
     Pennsylvania. The mother was recently released from Muncy
     State Correctional Institution.       Father [T.S.] resides in
     Mooresville, North Carolina. The paternal grandparents, [N.T.-
     C.] and [R.C.], have come forward as a placement resource for
     the child. The paternal grandparents have been approved as
     emergency caregivers for the child.

     CHILD REMOVED FROM HOME

     The Court finds that based upon the findings of abuse, neglect
     and/or dependency of the minor child, it is in the best interest of
     the child to be removed from the home of [A.G.-S.] and [S.T.]
     Relationship: Mother and Father.

     REASONABLE EFFORTS

     Further, the [c]ourt hereby finds that to allow this child to
     remain in the home would be contrary to the child’s welfare, and
     that [p]reventive services were not offered due to the necessity
     for emergency placement. The lack of services was reasonable
     under the circumstances. This level of effort was reasonable due
     to the emergency nature of the situation, safety considerations,
     and circumstances of the family.

     CUSTODY/PLACEMENT




                                    -5-
J-S22043-17


     PLACEMENT – The Child is to be placed, by the agency, in
     emergency caregiver placement with the paternal grandparents,
     [N.T.-C.] and [R.C.], pending approval for participation in the
     Kinship Program. The Child’s placement is the least restrictive
     placement that meets the need of the Child and there is no less
     restrictive alternative available, in that due to the father residing
     out-of-state, issues of domestic violence between mother and
     child, and the paternal grandparent willing to be a resource for
     the child, placement with the paternal grandparents as
     emergency caregivers is the least restrictive alternative
     available.

     CONDITIONS – The dependent child is subject to the following
     conditions – see Court-Ordered Services/Conditions Appendix
     incorporated herein by reference.

     CURRENT PLACEMENT – Child’s Safety

     The child is safe in the current placement setting.

     CURRENT PERMANENT PLACEMENT PLAN

     The current placement goal for the child is return to parent or
     guardian. The projected date by which the goal for the child
     might be achieved is: within six to twelve months.
     The following [s]ervices are necessary to achieve the
     permanency plan – see Court-Ordered Services/Conditions
     Appendix incorporated herein by reference.

     EDUCATION/HEALTH/EVALUATIONS

     The following is necessary to ensure the stability and
     appropriateness of the Child’s education: the minor child shall
     attend Phoenix Academy, Lancaster County, Pennsylvania, for
     the upcoming 2016-2017 school year.

     PROGRAMS/INITIATIVES

     The court recognizes the following initiatives or programs have
     been or will be used:

     Family Finding

     Family Group Decision Making with individual and family.

                                     -6-
J-S22043-17



     FAMILY FINDING

     The court orders the Agency to engage and continue in family
     finding until further order of court.

     MEDICAL CONSENT

     It is further ORDERED that if the child is in the legal custody of
     the county agency as defined by the Juvenile Act at 42 Pa.C.S.
     §§ 6301-6355, the County Children and Youth Services Agency
     has the authority to consent to routine treatment of the child.

     FINANCIAL SUPPORT

     It is further ORDERED and DECREED that the individual(s)
     legally responsible for the financial support of the child shall pay
     support to the county in an amount as determined by the Family
     Court Division.

     INDIAN STATUS

     The child is not Indian as defined in 25 U.S.C. § 1903(4), and
     the Indian Child Welfare Act does not apply to these
     proceedings.

     FINDINGS/ORDERS

     THE COURT FURTHER FINDS:

     The Concurrent Goal for the minor child is: Adoption.

     Father does acknowledge that the child is dependent.        He
     believes she requires services that he is not able to secure
     and[,] due to his work schedule, he is not available for his
     daughter. Maternal grandmother was approached to establish a
     safety plan and further disputes erupted. After the child was
     placed at YDC, a family team meeting was held and the family
     identified the paternal [grand]parents as an appropriate
     placement for the child. The parties agreed that the child has
     mental health concerns that need to be addressed. All parties
     also agreed that the child would reside with the paternal
     grandparents.


                                    -7-
J-S22043-17


      Evidence was presented that there was a physical altercation
      between the child and her mother on the Wrightsville Bridge.
      Mother left the child on the bridge and drove away. Two
      Wrightsville police and Officer Reed were called. She [Child] was
      evaluated by EMS at the Rutters and scratches were found on
      her shoulders.      Mother was charged with endangering the
      welfare of a child, simple assault and harassment. She remains
      incarcerated at this time.

      Medical and educational rights: Children Youth and Families is
      granted medical and educational rights.

      THE COURT FURTHER ORDERS:

      CYF shall immediately make a 32 Pa.C.S.A. § 3201 medical
      appointment as requested by the GAL and the GAL is authorized
      to represent the child in an action pursuant to 32 Pa.C.S.A.
      § 3201 et seq[.,] specifically § 3206(c). [sic]

      CYF shall notify Lancaster County Juvenile Probation of the
      child’s placement. The paternal [g]randparents shall cooperate
      with CYF and Lancaster County Juvenile Probation and ensure
      that the child attends all scheduled appointments and hearings.
      They shall cooperate with services and ensure that the child is
      immediately enrolled in school in the district where the
      grandparents reside and shall attend Phoenix Academy.

      Such disposition having been determined to be best suited to the
      protection and physical, mental and moral welfare of the child.

Trial Court Adjudication and Disposition Order, 8/16/16, at 1-3 (emphasis

added).

      The Appendix to the August 16, 2016 Adjudication and Disposition

Order provided, in pertinent part:

      COURT-ORDERED SERVICES/CONDITIONS:

      AGENCY’S RESPONSIBILITIES:




                                     -8-
J-S22043-17


     The Agency shall, at its earliest opportunity, develop a case plan
     which shall implement the goal, and which is to [be]
     accomplished as soon as practical.

     The Agency shall assist in providing referrals to appropriate
     agencies so that the persons named herein are able to timely
     obtain services set forth in this ORDER.

     The Agency shall provide to the persons who are directed to
     obtain services reasonable assistance to obtain necessary
     financing for the services, HOWEVER, unless the Agency
     expressly assumes financial responsibility, the Agency shall NOT
     BE LIABLE to pay for the services provided to any individual.

                                   ***

     MEDICAL AND EDUCATIONAL RIGHTS:

            We hereby grant to CYF the right and authority to make
     appropriate and necessary decisions concerning the education of
     the minor(s), including, if necessary, the decision to enroll the
     minor(s) in an appropriate school district, special school, special
     classes, and the authority to participate in and approve any
     individualized education plan for a minor.

            We hereby grant to CYF the right and authority to make
     reasonable and appropriate medical decisions for the minor(s),
     including the authority to consent to emergency and long-term
     medical treatment. This authority does not grant the authority
     to make decisions contrary to sound medical opinion or advice,
     nor does this authority grant the right to direct that medical care
     shall be withheld from a minor.

                                 ***
Appendix to Trial Court Adjudication and Disposition, 8/16/16, at 1, 3

(emphasis added).

     On August 29, 2016, Attorney Woodward, the GAL, filed a motion to

modify the August 16, 2016 order. In the motion, the GAL stated that, in

the August 16, 2016 order, Child was adjudicated dependent, and physical


                                    -9-
J-S22043-17


and legal custody were transferred to CYF, as were medical and educational

rights. The GAL alleged that CYF had expressed reluctance to arrange and

attend certain medical appointments as ordered in the August 16, 2016

order; however, Paternal Grandmother was willing to schedule and attend all

medical appointments on behalf of Child. The GAL requested that medical

and educational rights be transferred to Paternal Grandmother.      The GAL

indicated that CYF was in agreement with such transfer, as was Father, but

the GAL had been unsuccessful in contacting Mother about the requested

transfer. Thus, the GAL requested the trial court to modify the August 16,

2016 order to grant medical and educational rights to Paternal Grandmother.

        On October 25, 2016, the trial court held the 90-day status review

hearing.      Child   was present with   the   GAL.   Mother   and Paternal

Grandmother, Child’s emergency caregiver, were present. N.T., 10/25/16,

at 2.    Attorney Wanda Neuhaus, counsel for CYF, and Kate Wilhelm, the

assigned caseworker, were also present. Id.

        During the status review hearing, Attorney Woodward stated that Child

would like to return to Mother’s home. N.T., at 23-24. Attorney Woodward

then stated the following:

              The other thing I wanted to bring up is Grandmother did
        pay for [Child] to have a medical procedure and the Agency will
        not reimburse her without a Court Order. I would request the
        Court order Children and Youth to reimburse Grandmother, since
        she went out of her way to ensure that the medical procedure
        occurred in a timely manner after the Agency refused to do so.

        THE COURT: How much did you pay for the medical procedure?

                                    - 10 -
J-S22043-17



     PATERNAL GRANDMOTHER: $540.

     THE COURT: You have 14 days to reimburse.

     ATTORNEY NEUHAUS: May we approach?

     THE COURT: There’s no approaching. I directed the Agency to
     make the appointment. They refused to make the appointment.
     It is the Agency’s lack of follow through that has caused
     [Paternal Grandmother] to outlay the money, and the Agency is
     paying her back.

            Had they made the arrangements for the medical
     appointment and gave [sic] some other information and at least
     complied with my order, I would have been sympathetic for the
     Agency, but they’re paying her back. I don’t care what it was
     for. They’re paying her back, the [$]540. If you want to take
     that up on appeal, be my guest.        I am not discharging
     jurisdiction. You have 14 days to come up with the money
     somehow.

           I’m not discharging jurisdiction. I would consider returning
     her to her [m]other if there are certain safeguards and services
     in place, so what are those services? That Mother indicates she
     can get the counseling initiated immediately? I don’t agree. You
     can’t play the game of going back and forth.

           I know you’ve both accommodated her, but you see where
     that has gotten her. You see that the boy is in Lancaster. I
     don’t think it’s appropriate, based on what you’re telling me, to
     allow her to return to Lancaster where it’s easy to fall back into
     the pattern of violating curfew.

          She has to have responsibility, because the next thing you
     know, she’s going to violate probation, and then she will be in a
     more secure setting.

            There’s a more lax attitude, I would say, with regard to
     restrictions at times on the dependency side. We can be very
     strict on the dependency side.      But when you get to the
     delinquency side, I have no control over that case. That is in
     another jurisdiction, and she’s subject to the conditions of that
     jurisdiction.

                                   - 11 -
J-S22043-17



                                      ***

           I’m finding the Agency in contempt of the Court Order for
     its complete lack of follow through with the directives of this
     [c]ourt. Particularly, as it relates to the medical care of the
     child, it causes me concern about the Agency and some
     caseworkers, not Ms. Wilhelm, but their ability to do their job.
     And apparently the caseworker is no longer with the Agency or I
     would have addressed it directly with her.

           As it is, the dependency shall continue. Legal and physical
     custody shall remain with York County Children and Youth.
     Placement shall be at the York County Development Center until
     such time as [Mother] is able to secure services in her home
     upon enrollment in an appropriate educational setting. With the
     start of in-home services and counseling, the child can be
     removed – can be moved to Mother’s care with a modification of
     placement. That petition being submitted to chambers.

           I do now transfer medical and educational rights to be
     shared between York County Children and Youth and Mother.
     Both shall make appropriate decisions regarding the medical and
     educational care of the child.

                                      ***

N.T., 10/25/16, at 25-29 (emphasis added).

     In the October 25, 2016 status review order, the trial court stated:

     REASON FOR HEARING

     This Status Review Hearing is being held to address the status of
     the minor child’s placement and progress of all parties.

     REVIEW OF SERVICES

     The services ordered at the dispositional hearing pursuant to
     Rule 1512 have been put into place by the County Children and
     Youth Services Agency (‘Agency’).

     CHILD’S SAFETY


                                   - 12 -
J-S22043-17


     The child is safe in the current placement setting.

     ORDER OF COURT – On the basis of the above findings, IT
     IS HEREBY ORDERED THAT:

     FURTHER FINDINGS

     The court further finds:

     Mother: The mother reports that she graduated from Shelly
     truck driving school and continues to receive services through
     OVR. She resides with her mother in York. Mother does not
     believe that the child is applying herself. The mother stated that
     she is a resource for her daughter and that she is now willing to
     work with services. The caseworker is making a referral for a
     Catholic Charities team for mother.

     Father: The father has had no recent contact with YCOCYF. The
     caseworker has left messages. Mail was sent to [F]ather’s
     address and was returned.

     Child: The child is enrolled in Phoenix Academy in Lancaster
     County schools. Her grandparents are not sure if they can keep
     the child in their care. She was initially on house arrest and she
     did well.      However, once she was removed from home
     monitoring, her behavior deteriorated. She goes out late at
     night in violation of the curfew. They believe that she would be
     better served in her mother’s care.

     She continues to have issues at school. She has had bad
     interaction and has walked out in class. Juvenile Probation
     remains involved. She was adjudicated delinquent in Lancaster
     County and sentenced to probation.

     She was directed to attend the Pulse program at LCYIC, attend
     individual counseling and cooperate with York County CYF.

     Review of Services: The services have NOT been put in place as
     directed. The agency has failed to refer for family based or
     youth advocate services.

     Clear and convincing evidence has been presented to find that it
     is contrary to her welfare to remain in the care of her mother
     and grandmother until services can be put in place.

                                   - 13 -
J-S22043-17



     The Court further finds that the agency has failed to comply with
     the order for adjudication and is in contempt of the court order.

     FURTHER ORDERS

     IT IS FURTHER ORDERED THAT:

     The adjudication of dependency of the minor child, [K. G.], shall
     continue.

     The agency shall immediately, and within 14 days, reimburse
     [Paternal Grandmother] $540.00. [T]he court further transfers
     placement of the child to York County Youth Development Center
     until services can be put in place in Mother’s home. The [c]ourt
     hereby transfers medical and educational rights to CYF and
     Mother. They shall share in making appropriate medical and
     educational decisions for the child until further order of court.

     The child shall immediately be enrolled in school in York County
     in an appropriate educational setting.      Upon enrollment in
     school, the start of an inhome team and counseling, the child
     may return to the care of her mother with ongoing services
     being provided to the family.

     Such disposition having been determined to be best suited to the
     protection and physical, mental and moral welfare of the child.

Status Review Order, 10/25/16, at 1-2 (emphasis added).

     In its brief on appeal, CYF raises two issues, as follows:

     1. Did the Trial Court err in ordering a Governmental Child
     Welfare Agency to reimburse the minor’s grandmother the
     amount of out-of-pocket costs paid by the Grandmother for the
     performance of an abortion for a dependent minor?

     2. Did the Trial Court err in making a finding of contempt against
     the Child Welfare Agency when: (a) there was no notice to the
     Child Welfare Agency of the allegations of contempt; (b) there
     was insufficient evidence that the Child Welfare Agency was in
     contempt; and (c) there was insufficient evidence that the
     amount ordered to be paid to Paternal Grandmother represented


                                    - 14 -
J-S22043-17


      damages sustained by Paternal Grandmother by reason of the
      Agency’s conduct in failing to follow the court’s directive?

CYF’s Brief, at 5.

      CYF first argues that the trial court erred in ordering CYF, a

governmental child welfare agency[,] to reimburse Paternal Grandmother

the amount of her out-of-pocket costs for the performance of an abortion on

Child. CYF states as follows:

             York County Office of Children, Youth and Families is a
      governmental entity created pursuant to the Child Protective
      Services Law. 23 Pa.C.S.A. § 6302(b). As such, it is funded with
      public funds from the Federal Government, the Commonwealth
      of Pennsylvania and the County Government. State law provides
      that no public funds “shall be expended by an [sic] State or local
      government agency for the performance of an abortion.” 62 P.S.
      § 453. It is noted that there is an exception to this prohibition,
      if the abortion is needed to protect the health of the [m]other or
      when the pregnancy is caused by rape or incest. 62 P.S. § 453.
      These circumstances were not proved at the hearing. The [trial
      court’s] Order to reimburse the Paternal Grandmother for costs
      of an abortion violates both the Pennsylvania Constitution and
      the law of the Commonwealth.

            Further, the purpose of the local child welfare agency, such
      as YCOCYF, is to: “establish in each county protective services
      for the purpose of investigating the reports swiftly and
      competently, providing protection for children from further
      abuse,” and to provide services “to ensure the child’s well-being
      and to preserve, stabilize and protect the integrity of family life.”
      23 Pa.C.S.A. § 6302(b). The Juvenile Act governs both the
      county child welfare agency and the Juvenile Court and provides
      as the purpose: “to provide for the care, protection, safety and
      wholesome mental and physical development of children”. . . .
      42 Pa.C.S.A. § 6301(b). Throughout [t]he Juvenile Act, the
      Court is charged with protecting the health, safety, protection,
      and physical, mental or moral welfare of the child. 42 Pa.C.S.A.
      § 6301 et seq. It would be contrary to the purposes of both the
      Child Protective Services Law[, 23 Pa.C.S. § 6301 et seq.,] and
      [t]he Juvenile Act[, 42 Pa.C.S. § 6301 et seq.,] for the Child

                                     - 15 -
J-S22043-17


       Welfare Agency to fund and promote abortions. By ordering the
       Agency to reimburse [Paternal] Grandmother for this cost, the
       [trial court] has compromised these statements of purpose - to
       protect children, even unborn children.

CYF’s Brief, at 11-12.2

       In its second claim, CYF argues as follows:

             There are two bases to find that the Trial Court erred in
       finding YCOCYF in contempt of the [trial court’s] Orders - one
       procedural and one based upon lack and insufficiency of
       evidence.

             Firstly, there was no notice provided to YCOCYF regarding
       the allegations of contempt in general and specifically. While
       neither [t]he Juvenile Act nor the Rules of Dependency Court
       Procedure provide specific procedure for a finding of contempt,
       the requirement of notice is basic to all legal provisions
       regarding contempt. See 23 Pa.C.S. § 5401 and 231 Pa.Code
       Rule 1915.12 (custody contempt); 234 Pa.Code Rule 140
       (contempt proceedings before Magisterial District Judge): 42
       Pa.C.S. § 4136.

              All of these rules and statutes require that a person
       accused of contempt of a court order be provided notice of the
       accusation of contempt in general and also be provide notice of
       the specific acts that are the basis for the allegation of contempt.
       The purpose of the notice requirement is to allow the accused
       the opportunity to make a defense. No such notice was provided
       in this case. As a result, YCOCYF did not have the opportunity to
       prepare a defense and/or have the necessary witnesses present
       to defend these allegations. Therefore, this finding was made
       without a full and fair hearing.

            Secondly, there is insufficient evidence to support a finding
       of contempt. “Because contempt is an extraordinary remedy
____________________________________________


2
   In support of its constitutional argument, CYF cites Article 3 of the
Pennsylvania Constitution, which provides, “No money shall be paid out of
the treasury, except on appropriations made by law. . . .” CYF’s Brief, at 15
(citing Pa. Const. Art 3, § 24).



                                          - 16 -
J-S22043-17


     and because it exposes the offending party to fines or
     punishment,. . ., it is strictly interpreted.” By a preponderance
     of the evidence, the testimony must show that the failure to
     comply with the order was “volitional” and with “wrongful
     intent”. Harcar v. Harcar, 982 A.2d 1230, 1235 (Pa. Super.
     2009); Barrett v. Barrett, 368 A.2d 616, 621 (Pa. Supreme
     1997). The mere showing of noncompliance or even misconduct
     is not sufficient. Lachat v. Hinchcliffe, 769 A.2d [481, 488
     (Pa. Super. 2001)].

            In the case at bar, there is insufficient evidence to support
     a finding of contempt. With regard to the medical appointment,
     there was positively no evidence that the Agency failed to act;
     there is only evidence that the [Paternal Grandmother] was
     willing to act and did act. With regard to providing services,
     such as therapy and family-based services, the evidence shows
     unequivocally that the caseworker did make multiple attempts
     regarding these services. The family did not want to be involved
     in the in-home family-based services; therefore, the Agency
     made numerous efforts to work through the geographical
     barriers to individual therapy. When it became apparent that
     the child was not going to stay in Lancaster County (the day or
     two before the hearing), and would potentially return to York
     County with her [m]other, the Agency immediately made a
     referral to Catholic Charities for a Family-Based Team to work
     with Mother and K.G. Evidence was also provided that the
     caseworker maintained contact with the Lancaster County
     Juvenile Probation Officer [(“JPO”)] (as required by the Court
     Order of August 16, 2016) and that as a result of the difficulties
     in obtaining individual therapy, JPO enrolled K.G. in the PULSE
     program.      These facts do not support a finding of willful,
     volitional action with bad intent.

           Further, even if there was a failure to act [on the part of
     CYF] in scheduling the medical consultation associated with the
     Abortion Control Act, there was no loss or out of pocket expense
     to the Paternal Grandmother. Such a medical appointment can
     be paid for with public funds and would have been covered by
     Medical Assistance. It is the abortion itself which would not have
     been covered and which would have caused out of pocket
     expense to the Paternal Grandmother. YCOCYF was not (and
     could not have been) ordered to pay for the abortion. Therefore,
     there is no connection between the alleged failure to follow the
     court order and the reimbursement of $540.00.

                                    - 17 -
J-S22043-17



CYF’s Brief, at 12-14.

      The Pennsylvania Supreme Court recently set forth our standard of

review in a dependency case as follows.

      “The standard of review in dependency cases requires an
      appellate court to accept findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law.” In re R.J.T.,
      608 Pa. 9, [27], 9 A.3d 1179, 1190 (Pa. 2010). We review for
      abuse of discretion[.]

In Interest of: L.Z., A Minor Child, 641 Pa. 343, 360, 111 A.3d 1164,

1174 (2015).

      Section 6302 of the Juvenile Act defines a “dependent child” as:

      [a] child who:

      (1) is without proper parental care or control, subsistence,
      education as required by law, or other care or control necessary
      for his physical, mental, or emotional health, or morals. A
      determination that there is a lack of proper parental care or
      control may be based upon evidence of conduct by the parent,
      guardian or other custodian that places the health, safety or
      welfare of the child at risk[.]

42 Pa.C.S.A. § 6302.

      In In re G., T., 845 A.2d 870 (Pa. Super. 2004), this Court clarified

the definition of “dependent child” further.

      The question of whether a child is lacking proper parental care or
      control so as to be a dependent child encompasses two discrete
      questions: whether the child presently is without proper parental
      care and control, and if so, whether such care and control are
      immediately available.




                                     - 18 -
J-S22043-17


Id. at 872 (internal quotations and citations omitted); see also In re J.C.,

5 A.3d 284, 289 (Pa. Super. 2010). Additionally, we note that “[t]he burden

of proof in a dependency proceeding is on the petitioner to demonstrate by

clear and convincing evidence that a child meets that statutory definition of

dependency.” G., T., 845 A.2d at 872.

      With regard to a dependent child, in In re D.A., 801 A.2d 614 (Pa.

Super. 2002) (en banc), this Court explained:

      [A] court is empowered by 42 Pa.C.S. § 6341(a) and (c) to
      make a finding that a child is dependent if the child meets the
      statutory definition by clear and convincing evidence. If the
      court finds that the child is dependent, then the court may make
      an appropriate disposition of the child to protect the child’s
      physical, mental and moral welfare, including allowing the child
      to remain with the parents subject to supervision, transferring
      temporary legal custody to a relative or public agency, or
      transferring custody to the juvenile court of another state. 42
      Pa.C.S. § 6351(a).

Id. at 617.

      Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of

the child.

      Section 6351(e) of the Juvenile Act provides in pertinent part:

      (e) Permanency hearings.—




                                     - 19 -
J-S22043-17


         (1) [t]he court shall conduct a permanency hearing for
         the purpose of determining or reviewing the permanency
         plan of the child, the date by which the goal of
         permanency for the child might be achieved and whether
         placement continues to be best suited to the safety,
         protection and physical, mental and moral welfare of the
         child. In any permanency hearing held with respect to
         the child, the court shall consult with the child regarding
         the child’s permanency plan in a manner appropriate to
         the child’s age and maturity. . . .

         (2) If the county agency or the child’s attorney alleges
         the existence of aggravated circumstances and the court
         determines that the child has been adjudicated
         dependent, the court shall then determine if aggravated
         circumstances exist. If the court finds from clear and
         convincing evidence that aggravated circumstances exist,
         the court shall determine whether or not reasonable
         efforts to prevent or eliminate the need for removing the
         child from the child’s parent, guardian or custodian or to
         preserve and reunify the family shall be made or continue
         to be made and schedule a hearing as provided in
         paragraph (3).
                                    ***
42 Pa.C.S. § 6351(e).

     Section 6351(f) of the Juvenile Act prescribes the pertinent inquiry for

the reviewing court:

     (f) Matters to be determined at permanency hearing.-

           At each permanency hearing, a court shall determine all of
     the following:

         (1)      The continuing necessity for and appropriateness
         of the placement.

         (2)     The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.




                                   - 20 -
J-S22043-17


        (3)    The extent of progress made toward alleviating
        the circumstances which necessitated the original
        placement.

        (4)    The appropriateness and feasibility of the current
        placement goal for the child.

        (5)      The likely date by which the placement goal for
        the child might be achieved.

        (5.1)   Whether reasonable efforts were made to finalize
        the permanency plan in effect.

        (6)       Whether the child is safe.

        (7)      If the child has been placed outside the
        Commonwealth, whether the placement continues to be
        best suited to the safety, protection and physical, mental
        and moral welfare of the child.

                                    ***

         (9) If the child has been in placement for at least 15 of
        the last 22 months or the court has determined that
        aggravated circumstances exist and that reasonable
        efforts to prevent or eliminate the need to remove the
        child from the child’s parent, guardian or custodian or to
        preserve and reunify the family need not be made or
        continue to be made, whether the county agency has filed
        or sought to join a petition to terminate parental rights
        and to identify, recruit, process and approve a qualified
        family to adopt the child unless:

              (i) the child is being cared for by a relative best
              suited to the physical, mental and moral welfare of
              the child;

              (ii) the county agency has documented a
              compelling reason for determining that filing a
              petition to terminate parental rights would not
              serve the needs and welfare of the child; or

              (iii) the child’s family has not been provided with
              necessary services to achieve the safe return to

                                    - 21 -
J-S22043-17


              the child’s parent, guardian or custodian within the
              time frames set forth in the permanency plan.

                                     ***

     (f.1) Additional determination. — Based upon the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

        (1) If and when the child will be returned to the child’s
        parent, guardian or custodian in cases where the return
        of the child is best suited to the safety, protection and
        physical, mental and moral welfare of the child.

        (2) If and when the child will be placed for adoption, and
        the county agency will file for termination of parental
        rights in cases where return to the child’s parent,
        guardian or custodian is not best suited to the safety,
        protection and physical, mental and moral welfare of the
        child.

        (3) If and when the child will be placed with a legal
        custodian in cases where return to the child’s parent,
        guardian or custodian or being placed for adoption is not
        best suited to the safety, protection and physical, mental
        and moral welfare of the child.

        (4) If and when the child will be placed with a fit and
        willing relative in cases where return to the child’s parent,
        guardian or custodian, being placed for adoption or being
        placed with a legal custodian is not best suited to the
        safety, protection and physical, mental and moral welfare
        of the child.

        (5) If and when the child will be placed in another living
        arrangement intended to be permanent in nature which is
        approved by the court in cases where the county agency
        has documented a compelling reason that it would not be
        best suited to the safety, protection and physical, mental
        and moral welfare of the child to be returned to the
        child’s parent, guardian or custodian, to be placed for
        adoption, to be placed with a legal custodian or to be
        placed with a fit and wiling relative.

                                     - 22 -
J-S22043-17



     (f.2) Evidence. – Evidence of conduct by the parent that places
     the health, safety or welfare of the child at risk, including
     evidence of the use of alcohol or a controlled substance that
     places the health, safety or welfare of the child at risk, shall be
     presented to the court by the county agency or any other party
     at any disposition or permanency hearing whether or not the
     conduct was the basis for the determination of dependency.

     (g) Court order.— On the basis of the determination made
     under subsection (f.1), the court shall order the
     continuation, modification or termination of placement or
     other disposition which is best suited to the safety,
     protection and physical, mental and moral welfare of the
     child.
                                 ***
42 Pa.C.S. § 6351 (some emphasis added).

     In its Pa.R.A.P. 1925(a) Opinion, the trial court stated as follows:

           [T]he [c]ourt does hereby adopt its Status Review Order
     October 25, 2016 as the place on the record where the reasons
     for the decision are found and supplements as follows:

           This Court considered the credible evidence presented at
     the Adjudication Hearing held on August 16, 2016, the Status
     Review Hearing held on October 25, 2016, and the evidence
     admitted into the record.      Appellant argues that the [c]ourt
     abused its discretion by ordering the Agency to reimburse the
     minor child’s Paternal Grandmother, [N.T.-C.], the amount of
     $540.00, reflecting the out-of-pocket costs paid by Grandmother
     regarding the subject minor child, [K.G].

           At an Adjudication hearing held on August 16, 2016, the
     Court directed1, inter alia, that the Agency to [sic] schedule an
     ‘evaluation for the child’ pursuant to the Abortion Control Act.
     Hr’g Tr. 44:1 (August 16, 2016)(emphasis added). The [c]ourt
     also indicated that the GAL could represent the minor child in
     subsequent related proceedings “based on information obtained
     as a result of that evaluation”. Hr’g Tr. 44: 3-4 (August 16,
     2016). The [c]ourt further directed the Agency to refer the
     family for Family Based Services and Youth Advocate. The
     Agency then willfully refused to schedule a medical appointment
     for the minor in direct contradiction of the [c]ourt’s directive.

                                    - 23 -
J-S22043-17


     The GAL, in its Motion to Modify Order of August 16, 2016 2,
     requested this [c]ourt to transfer Medical and Educational rights
     to Paternal Grandmother due to the Agency’s “reluctance to
     arrange and attend certain medical appointments as Ordered on
     August 16 2016.”3 The [c]ourt then determined that it was in
     the best interest of the child to transfer medical rights to
     Paternal Grandmother4 and later to Mother to ensure that the
     child received timely and appropriate medical care.

            It is disingenuous of the Agency to now argue in opposition
     of this [c]ourt’s directives from the Order of August 16, 2016, as
     the Agency indicated its support for the directives off the record,
     made no objection to the directives at the time the Order was
     entered, and did not appeal or preserve an objection at any time
     subsequent to the [c]ourt entering that Order. It is only now,
     after the Agency is found in contempt for failure to follow
     directives of the [c]ourt, that the Agency raises an objection to
     the initial directives, which included the Agency making a
     medical appointment for the child.

            The Court found that the Agency repeatedly ignored this
     [c]ourt’s directives. At the hearing on October 25, 2016, this
     [c]ourt not only found that the Agency ignored directives to
     make a medical appointment for the child; it also found that the
     Agency failed to provide any services to the child or the family.
     The Agency showed a deliberate indifference to the directives of
     this [c]ourt and to the welfare of the child.

            At the hearing held on October 25, 2016, the [c]ourt
     directed the Agency to reimburse Paternal Grandmother for
     expenses paid on behalf of the minor child, as the [c]ourt found
     that the Agency failed and refused to comply with [c]ourt
     directives, particularly the directive to schedule the child for a
     medical consultation.

            The [c]ourt found that any out-of-pocket expenses
     Paternal Grandmother incurred were due to the Agency’s failure
     to follow Court directives. In addition, the record shows that due
     to Agency’s failure to provide the minor child with the
     appropriate medical care, as was directed by the Court per the
     Order of Adjudication and Disposition of August 16, 2016, the
     GAL requested a change in legal custody related to medical
     decisions for the child. No objection was made by the Agency
     and no appeal was taken. Since the Agency refused to ensure

                                   - 24 -
J-S22043-17


     that the child was timely seen by a physician, Paternal
     Grandmother was forced to make medical appointments for the
     child at her expense. On the Order of August 16, 2016, the
     [c]ourt directed the Agency to “immediately make a [18]
     Pa.C.S.A. §32016 medical appointment as requested by the GAL
     and the GAL is authorized to represent the child in an action
     pursuant to [18] Pa.C.S.A. §3201 et seq, specifically §3206(c).”
     Id. at 3. This [c]ourt failed to find anywhere in the record
     where the [c]ourt ordered the child to undergo an abortion, or
     otherwise directed the Agency to arrange or pay for any such
     procedure.

           The [c]ourt found the Agency “in contempt of the Court
     Order for its complete lack of follow through with the directives
     of [the] Court” and as this [c]ourt stated, the lack of follow
     through causes this [c]ourt “concern about the Agency and some
     caseworkers. . . ability to do their job.” Hr. Tr. 29: 3-8 (October
     25, 2016). To be punished for contempt, a party must not only
     have violated a court order, but that order must have been
     “definite, clear, and specific.”7 We find that the Order of August
     16, 2016 was very clear in its directive to the Agency, and we
     find that supported a finding that the Agency willfully did not
     comply. This [c]ourt entered this finding of contempt after a full
     hearing, scheduled by the Agency, where the GAL and the
     Agency provided evidence that supported a finding that the
     Agency had willfully chosen to ignore the [c]ourt’s directives
     throughout the time of the Agency involvement with the child.
     The purpose of the Status Review is to ensure that the services
     directed were being provided by the Agency. The court found no
     services were provided. The sanction upon the Agency, of the
     fine made payable to Paternal Grandmother, is compensation for
     the damage Paternal Grandmother sustained by reason of the
     Agency’s conduct in failing to follow the [c]ourt’s directives.

           The [c]ourt notes a culture at the Agency where
     caseworkers choose what directives to follow. The purpose of
     the Juvenile Act is for the Court to ensure that the best interest
     of the child is a paramount consideration, and the Agency must
     follow the directives of the [c]ourt to protect the child.

           Based on reliable and credible evidence that demonstrated
     Appellant’s [CYF’s] continuing pattern of inability to follow
     [c]ourt directives, the [c]ourt found that the Agency was in
     contempt of the [c]ourt Order and was sanctioned appropriately.

                                   - 25 -
J-S22043-17



           Competent evidence on the record supports the outcome.
      ___________________________________________________
      1
        The Court notes that the service requirements for the Agency
      and family are outlined in the Court Ordered services and
      conditions that was prepared by the Agency and presented for
      incorporation.
      2
          Filed August 29, 2016.
      3
          Motion to Modify Order of August 16, 2016.
      4
        By Order dated August 30th, 2016, this [c]ourt granted [N.T.-C.
      (Paternal Grandmother)] “the right and authority to make
      reasonable and appropriate medical decisions for the minor(s),
      including the authority to consent to emergency and long-term
      medical treatment”.
      5
        By the Status Review Order dated October 25, 2016, this
      [c]ourt transferred medical rights to both CYF and Mother.
      6
        We note [that] in the Order the statute was incorrectly stated
      as 32 Pa.C.S.A. § 3201 et seq.
      7
        Lachat v. Hinchcliffe, 769 A.2d 481, 488 (Pa. Super. Ct.
      2001)(quoting Marian Shop Inc. v. Baird, 448 Pa.Super. 52,
      670 A.2d 671, 673 (1996).)

Trial Court Rule 1925(a) Opinion, 12/23/16, at 1-7 (emphasis in original)

(footnotes in original).

      The statute to which the trial court referred, 18 Pa.C.S. § 3201, is

known as the Abortion Control Act. Section 3205 of the Abortion Control act

relates to the informed consent of the woman upon whom the abortion is to

be performed. Section 3205 provides:

      § 3205. Informed Consent




                                     - 26 -
J-S22043-17


     (a) General rule.— No abortion shall be performed or induced
     except with the voluntary and informed consent of the woman
     upon whom the abortion is to be performed or induced. . . .

18 Pa.C.S. § 3205.

     Section 3206 of the Abortion Control Act provides as follows:

     § 3206. Parental consent.

     (a)     General rule.--Except in the case of a medical
     emergency, or except as provided in this section, if a pregnant
     woman is less than 18 years of age and not emancipated, or if
     she has been adjudged an incapacitated person under 20 Pa.C.S.
     §5511 (relating to petition and hearing; independent
     evaluation), a physician shall not perform an abortion upon her
     unless, in the case of a woman who is less than 18 years of age,
     she first obtains the informed consent both of the pregnant
     woman and of one of her parents; or, in the case of a woman
     who is an incapacitated person, she first obtains the informed
     consent of her guardian. In deciding whether to grant such
     consent, a pregnant woman’s parent or guardian shall consider
     only their child’s or ward’s best interests. In the case of a
     pregnancy that is the result of incest where the father is a party
     to the incestuous act, the pregnant woman need only obtain the
     consent of her mother.

     (b) Unavailability of parent or guardian.--If both parents
     have died or are otherwise unavailable to the physician within a
     reasonable time and in a reasonable manner, consent of the
     pregnant woman’s guardian or guardians shall be sufficient. If
     the pregnant woman’s parents are divorced, consent of the
     parent having custody shall be sufficient. If neither any parent
     nor a legal guardian is available to the physician within a
     reasonable time and in a reasonable manner, consent of any
     adult person standing in loco parentis shall be sufficient.

     (c) Petition to court for consent.--If both of the parents or
     guardians of the pregnant woman refuse to consent to the
     performance of an abortion or if she elects not to seek the
     consent of either of her parents or of her guardian, the court
     of common pleas of the judicial district in which the applicant
     resides or in which the abortion is sought shall, upon petition
     or motion, after an appropriate hearing, authorize a physician

                                   - 27 -
J-S22043-17


     to perform the abortion if the court determines that the
     pregnant woman is mature and capable of giving informed
     consent to the proposed abortion, and has, in fact, given such
     consent.

     (d) Court order.--If the court determines that the pregnant
     woman is not mature and capable of giving informed consent or
     if the pregnant woman does not claim to be mature and capable
     of giving informed consent, the court shall determine whether
     the performance of an abortion upon her would be in her best
     interests. If the court determines that the performance of an
     abortion would be in the best interests of the woman, it shall
     authorize a physician to perform the abortion.

     (e) Representation in proceedings.--The pregnant woman
     may participate in proceedings in the court on her own behalf
     and the court may appoint a guardian ad litem to assist her. The
     court shall, however, advise her that she has a right to court
     appointed counsel, and shall provide her with such counsel
     unless she wishes to appear with private counsel or has
     knowingly and intelligently waived representation by counsel.

     (f) Proceedings.—

        (1)    Court proceedings under this section shall be
        confidential and shall be given such precedence over
        other pending matters as will ensure that the court may
        reach a decision promptly and without delay in order to
        serve the best interests of the pregnant woman. In no
        case shall the court of common pleas fail to rule within
        three business days of the date of application. A court of
        common pleas which conducts proceedings under this
        section shall make in writing specific factual findings and
        legal conclusions supporting its decision and shall, upon
        the initial filing of the minor’s petition for judicial
        authorization of an abortion, order a sealed record of the
        petition, pleadings, submissions, transcripts, exhibits,
        orders, evidence and any other written material to be
        maintained which shall include its own findings and
        conclusions.

        (2) The application to the court of common pleas shall be
        accompanied by a non-notarized verification stating that
        the information therein is true and correct to the best of

                                  - 28 -
J-S22043-17


        the applicant’s knowledge, and the application shall set
        forth the following facts:

              (i) The initials of the pregnant woman.

              (ii) The age of the pregnant woman.

              (iii) The names and addresses of each parent,
              guardian or, if the minor's parents are deceased
              and no guardian has been appointed, any other
              person standing in loco parentis to the minor.

              (iv) That the pregnant woman has been fully
              informed of the risks and consequences of the
              abortion.

              (v) Whether the pregnant woman is of sound mind
              and has sufficient intellectual capacity to consent
              to the abortion.

              (vi) A prayer for relief asking the court to either
              grant the pregnant woman full capacity for the
              purpose of personal consent to the abortion, or to
              give judicial consent to the abortion under
              subsection (d) based upon a finding that the
              abortion is in the best interest of the pregnant
              woman.

              (vii) That the pregnant woman is aware that any
              false statements made in the application are
              punishable by law.

              (viii) The signature of the pregnant woman.
              Where necessary to serve the interest of justice,
              the orphans’ court division, or, in Philadelphia, the
              family court division, shall refer the pregnant
              woman to the appropriate personnel for assistance
              in preparing the application.

        (3) The name of the pregnant woman shall not be
        entered on any docket which is subject to public
        inspection. All persons shall be excluded from hearings
        under this section except the applicant and such other


                                     - 29 -
J-S22043-17


        persons whose presence is specifically requested by the
        applicant or her guardian.

        (4) At the hearing, the court shall hear evidence relating
        to the emotional development, maturity, intellect and
        understanding of the pregnant woman, the fact and
        duration of her pregnancy, the nature, possible
        consequences and alternatives to the abortion and any
        other evidence that the court may find useful in
        determining whether the pregnant woman should be
        granted full capacity for the purpose of consenting to the
        abortion or whether the abortion is in the best interest of
        the pregnant woman. The court shall also notify the
        pregnant woman at the hearing that it must rule on her
        application within three business days of the date of its
        filing and that, should the court fail to rule in favor of
        her application within the allotted time, she has the right
        to appeal to the Superior Court.

     (g) Coercion prohibited.--Except in a medical emergency, no
     parent, guardian or other person standing in loco parentis shall
     coerce a minor or incapacitated woman to undergo an abortion.
     Any minor or incapacitated woman who is threatened with such
     coercion may apply to a court of common pleas for relief. The
     court shall provide the minor or incapacitated woman with
     counsel, give the matter expedited consideration and grant such
     relief as may be necessary to prevent such coercion. Should a
     minor be denied the financial support of her parents by reason
     of her refusal to undergo abortion, she shall be considered
     emancipated for purposes of eligibility for assistance benefits.

     (h) Regulation of proceedings.--No filing fees shall be
     required of any woman availing herself of the procedures
     provided by this section. An expedited confidential appeal shall
     be available to any pregnant woman whom the court fails to
     grant an order authorizing an abortion within the time specified
     in this section. Any court to which an appeal is taken under this
     section shall give prompt and confidential attention thereto and
     shall rule thereon within five business days of the filing of the
     appeal. The Supreme Court of Pennsylvania may issue such
     rules as may further assure that the process provided in this
     section is conducted in such a manner as will ensure
     confidentiality and sufficient precedence over other pending
     matters to ensure promptness of disposition.

                                  - 30 -
J-S22043-17



     (i) Penalty.--Any person who performs an abortion upon a
     woman who is an unemancipated minor or incapacitated person
     to whom this section applies either with knowledge that she is a
     minor or incapacitated person to whom this section applies, or
     with reckless disregard or negligence as to whether she is a
     minor or incapacitated person to whom this section applies, and
     who intentionally, knowingly or recklessly fails to conform to any
     requirement of this section is guilty of “unprofessional
     conduct” and his license for the practice of medicine and
     surgery shall be suspended in accordance with procedures
     provided under the act of October 5, 1978 (P.L.1109, No.261),
     known as the Osteopathic Medical Practice Act, the act of
     December 20, 1985 (P.L.457, No.112), known as the Medical
     Practice Act of 1985, or their successor acts, for a period of
     at least three months. Failure to comply with the requirements
     of this section is prima facie evidence of failure to obtain
     informed consent and of interference with family relations in
     appropriate civil actions. The law of this Commonwealth shall
     not be construed to preclude the award of exemplary damages
     or damages for emotional distress even if unaccompanied by
     physical complications in any appropriate civil action relevant to
     violations of this section.   Nothing in this section shall be
     construed to limit the common law rights of parents.

18 Pa.C.S. § 3206 (emphasis added).

     In In re Doe, 613 Pa. 339, 33 A.3d 615 (2011), our Supreme Court

set forth the only published interpretation of the court’s responsibilities

under section 3206(c), which is known as the “judicial bypass” section. Id.

at 342, 357-358, 33 A.3d at 617, 627. The Supreme Court determined that

the appellate courts must follow an abuse of discretion standard in reviewing

a trial court’s maturity/capacity determination under the judicial bypass

section. Id. at 353-354, 33 A.3d at 624. The Supreme Court explained:

     “[a]n abuse of discretion is not merely an error of judgment, but
     if in reaching a conclusion the law is overridden or misapplied, or
     the judgment exercised is manifestly unreasonable, or the result

                                   - 31 -
J-S22043-17


      of partiality, prejudice, bias or illwill . . . discretion is abused.”
      An abuse of discretion may not be found merely because an
      appellate court might have reached a different conclusion based
      on the record before it. A trial court’s exercise of discretion,
      however, is not unfettered.

Id. at 355-356, 33 A.3d at 626.

      In In re Doe, the Supreme Court reviewed the Superior Court’s ruling

on the trial court’s denial of a minor child’s petition for judicial authorization

of an abortion under section 3206(c) of the Abortion Control Act. Likewise,

in In re L.D.F., a panel of this Court reviewed the trial court’s denial of a

minor child’s petition for judicial authorization of an abortion under section

3206(c) of the Abortion Control Act. Notably, both cases involved a petition

filed by the minor child seeking to have judicial authorization of an abortion

under section 3206(c) of the Abortion Control Act, and evidentiary hearings

on the petitions.   In contrast, the present appeal did not involve petitions

under section 3206(c) of the Abortion Control Act and an evidentiary

hearing.

      With regard to CYF’s due process argument, we observe:

             Formal notice and an opportunity to be heard are
      fundamental components of due process when a person may be
      deprived in a legal proceeding of a liberty interest, such as
      physical freedom, or a parent’s custody of her child. Both notice
      and an opportunity to be heard must be afforded at a meaningful
      time in a meaningful manner. As previous panels of this Court
      have explained: [n]otice, in our adversarial process, ensures
      that each party is provided adequate opportunity to prepare
      and thereafter properly advocate its position, ultimately exposing
      all relevant factors from which the finder of fact may make an
      informed judgment.


                                      - 32 -
J-S22043-17


Everett v. Parker, 889 A.2d 578, 580 (Pa. Super. 2005) (internal citations

and quotation marks omitted) (emphasis added).

      When reviewing contempt orders, we must consider that:

      Each court is the exclusive judge of contempts against its
      process. The contempt power is essential to the preservation of
      the court’s authority and prevents the administration of justice
      from falling into disrepute. When reviewing an appeal from a
      contempt order, the appellate court must place great reliance
      upon the discretion of the trial judge.

Langendorfer v. Spearman, 797 A.2d 303, 307 (Pa. Super. 2002)

(quoting Garr v. Peters, 773 A.2d 183, 189 (Pa. Super 2001)). “The court

abuses its discretion if it misapplies the law or exercises its discretion in a

manner lacking reason.”     Godfrey v. Godfrey, 894 A.2d 776, 780 (Pa.

Super. 2006). Additionally, “[i]n proceedings for civil contempt of court, the

general rule is that the burden of proof rests with the complaining party to

demonstrate, by preponderance of the evidence that the defendant is in

noncompliance with a court order.” Lachat v. Hinchcliffe, 769 A.2d 481,

488 (Pa. Super. 2001). However, a mere showing of noncompliance with a

court order, or even misconduct, is never sufficient alone to prove civil

contempt.” Id. Moreover, we recognize that:

      To sustain a finding of civil contempt, the complainant must
      prove certain distinct elements: (1) that the contemnor had
      notice of the specific order or decree which he is alleged to have
      disobeyed; (2) that the act constituting the contemnor’s violation
      was volitional; and (3) that the contemnor acted with wrongful
      intent.

Stahl v. Redcay, 897 A.2d 478, 489 (Pa. Super. 2006).


                                    - 33 -
J-S22043-17


     Here, the trial court went well beyond the scope of the Juvenile Act

proceedings and determinations set forth in section 6302 and 6351 of the

Juvenile Act and went to a matter appropriately included in Abortion Control

Act proceedings.   Section 3206 of the Abortion Control Act expressly sets

forth the procedures for judicial bypass in order for a minor to have an

abortion under court direction. Not only did CYF have no notice of a petition

for a judicial bypass under section 3206 of the Abortion Control Act, because

none was filed, but it also lacked notice of any contempt proceedings against

it, because no petition for contempt was filed, either. There was no petition

under section 3206 of the Abortion Control Act or any contempt petition

before the trial court when the court imposed the sanction of requiring CYF

to reimburse Paternal Grandmother $540 for the amount of money she paid

for Child’s abortion. CYF certainly was not on notice that, by delaying a few

days in taking Child to a physician, between the August 16, 2016

dependency order and the August 30, 2016 order, in which the court

transferred medical rights to Paternal Grandmother, having to pay for the

cost of child to undergo an abortion was even a possible sanction to be

imposed on CYF.     This is especially true where there is nothing in the

Abortion Control Act that would appear to require an agency to pay for an

abortion for a minor child, even a minor child who proceeds under the

judicial bypass section, 18 Pa.C.S. § 3206(c), and the trial court does not

cite any such authority.   Thus, we conclude that the trial court could not


                                   - 34 -
J-S22043-17


indirectly order CYF to pay for Child’s abortion under the Abortion Control

Act, by means of a contempt finding and sanction, where it could not do so

directly under the Abortion Control Act.

       Accordingly, we find that the trial court abused its discretion, as it

failed to follow proper procedure when it found CYF in contempt of court,

and sanctioned CYF, requiring it to reimburse Paternal Grandmother for the

cost of Child’s abortion. We are constrained to vacate the trial court’s order

finding CYF in contempt and directing CYF to pay Grandmother $540, and

remand the matter for further dependency proceedings under the Juvenile

Act.

       Order vacated, in part, insofar as it imposes a $540 sanction on CYF;

case remanded for further proceedings. Jurisdiction relinquished.

       Judge Shogan joins the Memorandum.

       Judge Moulton concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2017




                                    - 35 -